Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, 4-12, drawn to a surface cleaning apparatus, classified in A47L5/24.
II. Claim 13 - 22, drawn to a method of producing a screen for a vortex finder of a cyclone for a surface cleaning apparatus, classified in A47L9/1608.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a materially different product such as a basket screen strainer. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Philip C. Mendes da Costa on 11/12/2021 a provisional election was made on claims 1, 4-12, drawn to a surface cleaning apparatus, classified in A47L5/24 without traverse to prosecute the invention of a surface cleaning apparatus.  Affirmation of this election must be made by applicant in Claims 13 – 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 20170303754 A1), henceforth referred as Conrad.
Note: Annotated drawings are located at the end of this section. 
Regarding claim 1, Conrad discloses a surface cleaning apparatus comprising: 
(a) an air flow path (Conrad Fig. #148) extending from a dirty air inlet (Conrad; Fig.  #114) to a clean air outlet (Conrad; Fig. 5 #116) 
(b) a cyclone (Conrad; Fig. See annotated Fig. 5) positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber (Conrad; Fig. 5#128), the cyclone comprising a cyclone chamber air inlet (Conrad; Fig. 5 #178), a cyclone chamber air outlet at a cyclone chamber outlet end (Conrad; Fig. #180), a centrally positioned cyclone axis of rotation (Conrad; Fig. #132), a cyclone chamber second end axially spaced from the cyclone chamber outlet end (Conrad; see annotated Fig. 5 – second end) and a cyclone chamber sidewall extending between the cyclone chamber outlet end (Conrad; see annotated Fig. 5 – cyclone chamber sidewall) and the cyclone chamber second end and, 
(c) a suction motor positioned in the air flow path upstream of the clean air outlet (Conrad; Fig. 5 #124) wherein, 
the cyclone chamber air outlet comprises a vortex finder (Conrad; Fig. 6 #192) that is comprising a porous metal screen having a plurality of openings (Conrad; Fig. 6 #194), but is silent on the method of making and dimensions of the metal screen. 
The applicant has not disclosed that the claimed range of dimensions, 0.005 to 0.04 inches for the plurality of openings and 0.0005 – 0.06 inches for the spacing of the openings, solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to 
With regard to the process by which the device is created, Examiner notes the limitation of “are laser cut or chemically etched into the porous metal screen” is a product-by-process limitation and that determination of patentability is based on the product itself, i.e. the patentability of a product does not depend on its method of production. MPEP 2113 I.  In the instant case the product/apparatus disclosed by Conrad is the same as or makes the product claimed obvious, meeting thus the limitations of the claim.
Regarding claim 4, Conrad, discloses the limitations of claim 1, but is silent the porous metal screen 
Regarding claim 5, Conrad, discloses the limitations of claim 1, but is silent on openings being spaced apart from each other by 0.002 – 0.01 inches. The applicant has not disclosed that the claimed range of dimension 0.0002 – 0.01 inches for the spacing of the openings, solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant 
Regarding claim 6, Conrad, discloses the limitations of claim 1, but is silent on openings being spaced apart from each other by 0.001 – 0.02 inches. The applicant has not disclosed that the claimed range of dimension 0.0001 – 0.02 inches for the spacing of the openings, solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the spacing of the openings with 
Regarding claim 7, Conrad discloses a surface cleaning apparatus comprising: 
(a) an air flow path (Conrad Fig. #148) extending from a dirty air inlet (Conrad; Fig.  #114) to a clean air outlet (Conrad; Fig #116) 
(b) a cyclone (Conrad; Fig. See annotated Fig. 5) positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber (Conrad; Fig. 5 #128), the cyclone comprising a cyclone chamber air inlet (Conrad; Fig. 5 #178), a cyclone chamber air outlet at a cyclone chamber outlet end (Conrad; Fig. 5 #180), a centrally positioned cyclone axis of rotation (Conrad; Fig. 5 #132), a cyclone chamber second end axially spaced from the cyclone chamber outlet end (Conrad; see annotated Fig. 5 – second end) and a cyclone chamber sidewall extending between the cyclone chamber outlet end (Conrad; see 
(c) a suction motor positioned in the air flow path upstream of the clean air outlet (Conrad; Fig. 5 #124) wherein, 
The cyclone chamber air outlet comprises a conical vortex finder (Conrad; Fig. 6 #192) comprising, a metal substrate having a plurality of openings (Conrad; Fig. 6 #194), but is silent on the substrate having a thickness of 0.002 to 0.08 inches and the openings are 0.0005 to 0.06 inches in length and the openings are spaced apart from each other by 0.0005 – 0.06 inches. 
The applicant has not disclosed that the claimed range of dimensions, 0.002 to 0.08 inches for the thickness, 0.005 to 0.04 inches for the length of the plurality of openings and 0.0005 – 0.06 inches for the spacing of the openings with respect to each other, solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which is a known result-effective variable, the variables in this case being the opening length, the thickness of the substrate, the spacing of the openings, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the length of 
Regarding claim 8, Conrad, discloses the limitations of claim 7, but is silent on openings being 0.001 – 0.02 inches in length. The applicant has not disclosed that the claimed range of dimension 0.001 – 0.02 inches for the length of the openings, solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are to be known result-effective variables, the variables in this case being the length of the openings, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the length of the openings too small will cause the vortex finder to restrict the airflow, while making the opening too big will cause unwanted 
Regarding claim 9, Conrad, discloses the limitations of claim 7
Regarding claim 10, Conrad, discloses the limitations of claim 7, but is silent on the openings being spaced apart from each other by 0.0005 - 0.06 inches. The applicant has not disclosed that the claimed range of dimension 0.0005 – 0.06 inches for the spacing of the openings, solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the spacing of the openings with respect to each other, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the opening too far apart from each other would mean less openings in the vortex finder and would cause the vortex finder to restrict the airflow, while making the spacing of the openings small will cause unwanted material (dust, hair, etc.) to pass through the vortex cyclone as there would be more openings. Thus, the metal substrate must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.  
Regarding claim 11, Conrad, discloses the limitations of claim 7, but is silent on the openings being 0.002 to 0.01 in length, the substrate having a thickness of 0.01 to 0.02 and the openings being spaced apart from each other 
Regarding claim 12, Conrad, discloses the limitations of claim 7, but is silent on the openings being prepared by laser cutting or chemical etching. With regard to the process by which the device is created, Examiner notes the limitation of “wherein the openings are prepared by laser cutting or chemical etching” is a product-by-process limitation and that determination of patentability is based on the product itself, i.e. the patentability of a product does not depend on its method of production. MPEP 2113 I. In the instant case the product/apparatus disclosed by Conrad is the same as or makes the product claimed obvious, meeting thus the limitations of the claim.

    PNG
    media_image1.png
    635
    709
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723